                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


ANTHONY RICHARD CONRAD,

                            Plaintiff,
         v.                                         Case No. 17-cv-664-pp

TODD PROCHASKA,

                        Defendant.
______________________________________________________________________________

     ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                          (DKT. NO. 49)


         Plaintiff Anthony Richard Conrad, a Wisconsin inmate representing himself,

is proceeding under 42 U.S.C §1983 on a Fourth Amendment claim of excessive

force against Defendant Todd Prochaska. The defendant has moved for summary

judgment, dkt. no. 49, and the plaintiff has opposed the motion, dkt. no. 57. The

court denies the defendant’s motion because there are disputes as to material

facts.

I.       Facts

         A.      Procedural Background

         The complaint alleges that the defendant violated the plaintiff’s Fourth

Amendment rights during an arrest on January 8, 2017. Dkt. No. 1. The court

screened the complaint and allowed the Fourth Amendment claim to proceed.

Dkt. No. 9. The defendant answered, dkt no. 16, moved to compel discovery from

the plaintiff, dkt. no. 23, then moved for summary judgment, dkt. no. 27. The


                                            1



              Case 2:17-cv-00664-PP Filed 08/12/20 Page 1 of 23 Document 69
court granted the motion to compel, ordered the plaintiff to respond to the

defendant’s discovery demands, struck the defendant’s motion for summary

judgment and set new deadlines for completing discovery and filing dispositive

motions. Dkt. Nos. 33, 34.

       The defendant timely filed his new motion for summary judgment. Dkt. No.

49. He also submitted a statement of proposed material facts in support of his

motion for summary judgment, dkt. no. 51, to which the plaintiff responded, dkt.

no. 57. The plaintiff contests many of the defendant’s proposed findings of fact

but has not adequately supported every dispute by referencing evidence in the

record that supports his position. See Civil L. R. 56(b)(2)(B)(i). The court will

consider the plaintiff’s “assertions only to the extent they are clearly and

obviously supported by citations to the . . . record.” Jenkins v. Syed, 781 F. App’x

543, 545 (7th Cir. 2019) (internal quotation marks omitted). The court will deem

admitted any of the defendant’s facts that the plaintiff has not properly contested.

See Civil L. R. 56(b)(4).

       The plaintiff previously submitted a response and a declaration in

opposition to the defendant’s first motion for summary judgment. Dkt. Nos. 37,

38. Although these documents were not resubmitted with the plaintiff’s materials

in opposition to the defendant’s second motion for summary judgment, the court

will consider them to the extent that the plaintiff relies on them in his response to

the defendant’s statement of proposed material facts, and will consider the

plaintiff’s declaration at Dkt. No. 38 as his proposed findings of fact. See Civil

L. R. 56(b)(2)(B)(ii).
                                           2



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 2 of 23 Document 69
      The plaintiff also submitted a sur-reply to the defendant’s reply brief. Dkt.

No. 61. Neither the Federal Rules of Civil Procedure nor this court’s Civil Local

Rules permit sur-replies and the plaintiff did not seek permission from the court

to file one. “The decision to permit the filing of a surreply is purely discretionary

and should generally be allowed only for valid reasons, such as when the movant

raises new arguments in a reply brief.” Watt v. Brown Cty., 210 F. Supp. 3d 1078,

1082 (E.D. Wis. 2016) (quoting Meraz-Camacho v. United States, 417 F. App’x

558, 559 (7th Cir. 2011)). The defendant did not raise any new arguments in his

reply brief, so the court has not considered the plaintiff’s sur-reply.

      B.     Factual Background

      On January 8, 2017, Michael J. Chandler1 was at a McDonald’s restaurant

on Monroe Road in Bellevue, Wisconsin, when he noticed that a man in the car

next to his was unconscious. Dkt. No. 51 at ¶3. Chandler knocked on the

passenger and driver’s side doors but the man did not respond. Id. at ¶4.

Chandler told management at the restaurant about the unresponsive man and

called the Brown County Sheriff’s Office. Id. at ¶5.

      A few minutes later, the defendant heard over dispatch about the call to

report that an adult male was “passed out” in his car in the McDonald’s parking

lot and responded to the scene. Dkt. No. 51 at ¶¶6, 8. The defendant is a sergeant

with the Brown County Sheriff’s Department, a position he has held since 2017.



1 Chandler provided a witness statement to the Brown County Sheriff’s
Department. The defendant has included that statement with his summary
judgment materials. Dkt. No. 52-2.
                                       3



           Case 2:17-cv-00664-PP Filed 08/12/20 Page 3 of 23 Document 69
Id. at ¶ 2. He has been with the Brown County Sheriff’s Department since 2005.

Id. It is the practice of the Brown County Sheriff’s Department for Emergency

Medical Services and Brown County deputies to respond to Brown County

dispatch calls for medical assistance. Id. at ¶7. Brown County deputies are

trained as first responders and in the administration of first aid. Id. When the

defendant responded to the dispatch call, he believed he was responding only to a

call for a welfare check. Id. at ¶9. He believed the unresponsive man could be a

sleeping trucker or someone experiencing a medical episode but did not

anticipate finding the man unresponsive because of drug or alcohol use. Id. at

¶¶10–11.

      The defendant avers that he arrived at the McDonald’s parking lot and

found the vehicle in question. Dkt. No. 51 at ¶12. The car was running and facing

the restaurant, the parking lot was full of cars and there were several pedestrians

nearby. Id. The defendant observed a white male, later identified as the plaintiff,

asleep in the driver’s seat of the car; there were no other occupants in the car. Id.

at ¶13. The defendant says that the window was open a few inches. Id. at ¶14.

The defendant says he knocked loudly several times but that the plaintiff didn’t

respond. Id. at ¶15. The defendant asserts that he yelled “police” loudly and

knocked hard, which woke the plaintiff up. Id. at ¶16.

      The defendant relates that he said, “Hello,” asking several times if the

plaintiff was okay, but that the plaintiff didn’t respond; the defendant says he

asked the plaintiff’s name and got no response. Id. at ¶17. “Eventually,” however,

the defendant says that the plaintiff nodded when the defendant asked if he was
                                         4



           Case 2:17-cv-00664-PP Filed 08/12/20 Page 4 of 23 Document 69
okay. Id. at ¶18. The defendant explains that following this conversation, medical

personnel arrived in an ambulance. Id. at ¶19; Dkt. No. 38 at ¶8. The defendant

says he asked whether the plaintiff would see the medical personnel, but that the

plaintiff didn’t respond. Dkt. No. 51 at ¶19. He says that this caused him to be

concerned that the plaintiff might either have a medical problem or be under the

influence of drugs, so he opened the door of the car. Id. at ¶¶20-21. The

defendant asserts that when he opened the car door, “the car moved forward a

foot or two and the engine sounded as if it was engaging.” Id. at ¶22. The

defendant asserts that because he was concerned for his safety and that of the

people in the McDonald’s and nearby pedestrians, he reached into the car and

turned off the ignition; he wasn’t able to get the key out of the ignition. Id. at ¶23.

He says he could smell alcohol on the plaintiff. Id. at ¶24.

      The defendant says that at this point, he asked the plaintiff to step out of

the car. Id. at ¶25. He indicates that the plaintiff “refused to answer” him and

“assumed a defensive posture;” he says the plaintiff’s “arms were pulled back and

[the plaintiff] refused to make eye contact or look at [the defendant].” Id. at ¶26.

The defendant asserts that based on his experience and training, he though the

plaintiff was going to resist the defendant’s efforts to “stabilize the situation,” so

he again asked the plaintiff to step out of the car; the plaintiff responded by

asking if he was being detained. Id. at ¶¶27-29. The defendant says he responded

that the plaintiff was being detained, told the plaintiff that he needed to step out

of the car and reached into the car and took hold of either the plaintiff’s left arm

or one of his legs. Id. at ¶30.
                                           5



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 5 of 23 Document 69
      The defendant asserts that the plaintiff “jerked away” from him, and that

the defendant reached in and used both hands to secure the plaintiff’s arm or leg.

Id. at ¶31. The defendant says that he noticed a member of the ambulance crew

reach in and grab the plaintiff’s other hand. Id. at ¶32. The plaintiff again jerked

away and told the defendant to “get the fuck away.” Id. at ¶33. At this point, the

defendant says, he told the plaintiff that he needed to get out of the car or the

defendant would use his taser; when the plaintiff didn’t move, the defendant

pointed his taser at the plaintiff and again told him to get out of the car. Id. at

¶34. The defendant describes the plaintiff as “sitting in a defensive position with

his legs pulled up to his chest as if ready to kick at [the defendant].” Id. at ¶35.

The defendant says that because of the plaintiff’s “constant” refusal to get out of

the car, the smell of alcohol and the plaintiff’s resistance, the defendant called for

backup. Id. at ¶36. He then deployed his taser to the plaintiff’s left arm and upper

chest area, but the defendant says that because the plaintiff was wearing a thick

coat, the taser wasn’t effective. Id. at ¶37.

      The defendant says the plaintiff then began shouting “fuck you” at him; he

says the ambulance crew member reached in and tried to grab the plaintiff again,

but that the plaintiff jerked back. Id. at ¶¶38-39. The defendant then reached for

his expandable baton, in case he needed it, again telling the plaintiff to step out of

the car; the plaintiff again refused. Id. at ¶¶40-41. The defendant indicates that

he “thrust his baton at the upper left portion of [the plaintiff’s] chest,” but the

plaintiff still did not comply; the defendant thrust his baton at the plaintiff a

second time, with no compliance. Id. at ¶42.
                                        6



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 6 of 23 Document 69
      The defendant relates that at this point, he “stepped back slightly to

reassess the situation and consider his options for proceeding.” Id. at ¶43. He

says the car still wasn’t disabled and the plaintiff still smelled of alcohol; the

defendant was concerned that the plaintiff might drive the car into the

McDonald’s or drive away under the influence. Id. at ¶44. He says his experience

also had shown that people in their own cars “may have easier access to guns

and [the plaintiff] was clearly agitated;” for these reasons, the defendant did not

think that “disengaging was a viable option.” Id. The defendant asserts that

suddenly, the plaintiff lunged at him, putting his head in the defendant’s rib cage;

the defendant tried to dodge the plaintiff but “fell on top of him to the ground as

he was knocked off balance.” Id. at ¶¶45-46. The defendant says he fell on his

knees, injuring both of them, and that his left hand was injured when it was

crushed underneath [the plaintiff].” Id. at ¶47.

      The defendant explains that he tried to stabilize and secure the plaintiff

using his body weight, but that he could feel the plaintiff “resisting underneath

him” and could feel the plaintiff’s hands moving along the defendant’s waistline,

“near his firearm.” Id. at ¶48. All the while, the defendant says, the plaintiff

continued to shout obscenities at the defendant. Id. The defendant tried to control

the plaintiff’s arms and hold him in position, while trying to de-escalate the

situation by telling the plaintiff “this [is] over” and ordering the plaintiff to “calm

down;” the defendant says the plaintiff kept resisting and shouting obscenities.

Id. at ¶¶49-50.


                                            7



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 7 of 23 Document 69
      Backup arrived at this point and helped the defendant obtain control of the

plaintiff. Id. at ¶51. The backup deputies handcuffed the plaintiff and put him in

leg shackles and a spit hood, because according to the defendant, “it appeared

[the plaintiff] was trying to spit on officers.” Id. at ¶52. The plaintiff was placed on

a stretcher and put into the ambulance; the defendant accompanied him to the

hospital, the plaintiff “continued to be verbally abusive and threatening in the

ambulance.” Id. at ¶54.

      The plaintiff tells a slightly different version of these events. In his

declaration, the plaintiff says that he woke in the McDonald’s parking lot to see a

man looking through is car; he says he could see only the man’s face. Dkt. No. 38

at ¶¶4-5. He indicates that the man asked if he was okay, and the plaintiff

responded that he was. Id. at ¶¶6-7. The plaintiff indicates that at this point, he

saw the ambulance pull into the parking lot; he says that when he looked back at

the man, the man had “moved his position,” revealing to the plaintiff that the man

was in a law enforcement uniform. Id. at ¶8. The plaintiff says that based on his

training (he received law enforcement training at Northeast Wisconsin Technical

College, id. at ¶2), he “knew that officer’s will initially approach a vehicle in that

manner, exposing only the face, as a safety precaution,” and he says he didn’t

know that he was talking to a law enforcement officer until after the man moved.

Id. at ¶¶ 9-10.

      The plaintiff says that the man then asked him for his identification, but

the plaintiff says that he knew from his training that he didn’t have to provide

identification unless he was being detained for committing a crime, so he asked
                                         8



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 8 of 23 Document 69
the officer if he was being detained. Id. at ¶¶11-13. The plaintiff asserts that the

officer did not respond, and says that he told the officer that if he wasn’t being

detained, he wanted to leave. Id. at ¶15. The plaintiff says that at this point, the

officer “ripped open the door” of the car and tried to grab the plaintiff by his arm,

which caused the plaintiff to fear for his safety. Id. at ¶¶16-17. The plaintiff

recounts that he told the officer, “get the fuck back, I don’t know what the fuck

you think you’re doing, but this is illegal as fuck.” Id. at ¶19. He says that the

officer and the EMS staff member continued to try to grab him, and he continued

to pull away; the officer then stepped back, he says, leaving only the EMS officer

trying to pull the plaintiff out of the car. Id. at ¶20-21.

      The plaintiff next says he saw the officer draw his taser; he indicates that

he—the plaintiff—positioned the EMS staff member out of the way by extending

[his] leg slightly, forcing him near the hinge of the door.” Id. at ¶23. The plaintiff

asserts the officer deployed his taser, yelling “taser!;” the plaintiff alleges that he

caught the taser “by the wire behind the prongs and threw it to the ground.” Id. at

¶¶24-25. At this point, the plaintiff says, he began yelling “Fuck you!” at the

officer. Id. at ¶26.

      The plaintiff contends that he then saw the officer approach his car with a

baton; he says the officer “struck [him] twice in a row with the expandable baton

in a forceful, jab-like motion.” Id. at ¶¶27-28. The plaintiff says that as he started

to double over in pain, the officer reached into the car, grabbed his arm, “yanked”

him out of the car and “slammed [him] to the ground face first, using as much

force as he could to press [the plaintiff’s] face and shoulder to the ground.” Id. at
                                            9



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 9 of 23 Document 69
¶29. He recounts that he was “pinned stomach flat on the ground,” that he never

reached for the officer’s weapon and that it would have been physically impossible

for him to do so given his position. Id. at ¶30. The plaintiff asserts that he never

tried to flee, never lunged at the officer and was in a “defensive posture” from the

moment the officer started to grab him until he was slammed into the ground face

first. Id. at ¶¶31-33.

      In his brief in opposition to the motion for summary judgment, the plaintiff

doesn’t dispute that the defendant arrived to find him unresponsive in his car in

the McDonald’s parking lot. Dkt. No. 57 at ¶¶1-10. He says, however, that while

he can’t prove it, there were no pedestrians in the parking lot other than the

defendant and the ambulance crew member. Id. at ¶11. He disputes that his

window was open when the defendant arrived. Id. at ¶14. He disputes the

defendant’s claim that he didn’t respond when the defendant knocked on his

window, claiming that he woke up, rolled down his window and talked with the

defendant. Id. at ¶15. He denies that the defendant shouted “police.” Id. at ¶16.

He disputes that he only nodded when the defendant asked him if he was okay;

the plaintiff says that he told the defendant that he was fine. Id. at ¶18. The

plaintiff says that, based on the statements of witness Chandler and ambulance

crew member Matthew Toebe, the plaintiff was responsive to the defendant when

the ambulance crew arrived, and that the defendant had no reason to think that

the plaintiff was having a medical issue or that he was under the influence of

drugs. Id. at ¶¶19-20.


                                         10



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 10 of 23 Document 69
      The plaintiff claims that the defendant is lying about the car starting to

move; the plaintiff says the car never was in motion (despite acknowledging that

in his statement, ambulance crew member Toebe says the car “lurched forward”).

Id. at ¶22. The plaintiff says that this shows that both the defendant and Toebe

fabricated their statements to make their actions seem reasonable. Id. The

plaintiff also denies the defendant’s claim that the plaintiff smelled of alcohol,

arguing that if he had smelled of alcohol, “they would not have waited until after

the search of the plaintiff’s vehicle turned up empty alcohol containers, and the

plaintiff had already been in the hospital for an extended period of time.” Id. at

¶24. The plaintiff says the defendant never asked him to get out of the car. Id. at

¶¶25-29. He asserts that he did ask the defendant if he was being detained, but

that that occurred before the defendant reached in the car door to grab him. Id. at

¶29. He denies that the defendant ever answered his question about being

detained. Id. at ¶30.

      While the plaintiff does not dispute the defendant’s assertions about the

plaintiff jerking away from the defendant, id. at ¶¶31-35, the plaintiff asserts that

the defendant never called for backup, id. at ¶36. He does not dispute, however,

that the defendant tasered him, or that he cursed at the defendant. Id.at ¶¶37-

38. The plaintiff asserts that the “EMS staff member”—whom he assumes was

Toebe—did not state his report that he reached into the car and tried to grab the

plaintiff. Id. at ¶39. As for the defendant’s assertion that he again asked the

plaintiff to get out of the car after using the taser, the plaintiff responds that “the

defendant never said a word between dropping the taser and maliciously striking
                                      11



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 11 of 23 Document 69
the plaintiff [sic] his baton.” Id. at ¶41. The plaintiff disputes the defendant’s

assertions that the defendant continued to ask him to get out of the car, or that

the defendant paused to assess the situation. Id. at ¶¶42-44.

      The plaintiff says he never lunged at the defendant or put his head into the

defendant’s rib cage; he says that the defendant pulled him out of the car and

slammed him face-first into the pavement. Id. at ¶¶45-46. Regarding the

defendant’s allegation that while he was trying to secure the plaintiff, the

plaintiff’s hands were near the defendant’s waistband—and his gun—the plaintiff

asserts that “it isn’t possible to achieve that in the position the plaintiff was being

held.” Id. at ¶48. The plaintiff simply asserts, “[t]his is false” in response to the

defendant’s statement that the defendant tried to de-escalate the situation but

that the plaintiff continued to resist and shout obscenities. Id. at ¶50. The

plaintiff says he never made a move to spit at any of the deputies, but that they

put the spit hood on him anyway. Id. at ¶52. Finally, the plaintiff admits being

verbally abusive in the ambulance, but says he never was threatening. Id. at ¶54.

      Paramedic Matthew Toebe submitted a witness statement indicating that

when he arrived at the scene at about 1:33 a.m., he saw the defendant speaking

with the plaintiff through a partially rolled down car window. Dkt. No. 52-3. He

indicated that he got out of the ambulance and oved to the driver’s side rear

quarter panel of the plaintiff’s car. Id. Toebe says that the defendant was trying to

explain that “we were called to do a welfare check on an unresponsive or sleeping

person in a running car.” Id. He says the defendant opened the door, and that the

plaintiff appeared to be “confused or disoriented during the conversation.” Id.
                                         12



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 12 of 23 Document 69
Toebe says that the plaintiff asked if he was being detained, and that the

defendant responded, “yes, until we determine that you are alright.” Id. He

indicates that the defendant asked the plaintiff to get out of the car. Id.

      Toebe next describes that “[t]he vehicle started to roll forward and the

deputy reached into the car towards the steering column to turn the vehicle off

and shift it into park.” Id. At that point, Toebe says, the plaintiff “made some kind

of movements” and became “uncooperative/abusive.” Id. Toebe says that the

defendant withdrew from the car and began using stronger control talk.” Id.

Toebe, meanwhile, had moved to the defendant’s left and rear, “near the edge of

the open door.” Id. He says the plaintiff had turned to face the defendant and

“was leaning back over the center console;” Toebe says that the plaintiff “kicked

at [the defendant] a couple of times” and Toebe perceived that some of those kicks

may have hit the defendant. Id. He indicates that the defendant tried to pull the

plaintiff out of the car by the leg, and that Toebe grabbed the plaintiff’s right leg

to try to help. Id. He says, however, that the plaintiff continued to kick. Id. The

defendant then told the plaintiff that if he didn’t get out of the car, he would be

“Tazed.” Id. Toebe says the defendant drew the taser and repeated that he would

be forced to use it on the plaintiff. Id. Toebe says he let go of the plaintiff and

stepped away from the car, and that after another kick from the plaintiff, the

defendant used the taser. Id. Toebe says, however, that “the subject seemed to be

only minimally effective, if at all.” Id. He indicates that the car started to roll

forward again, and that Toebe grabbed the door to stop the roll. Id. He recounts

that the defendant was struggling with the plaintiff, “who was still mostly seated
                                        13



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 13 of 23 Document 69
in the driver’s seat.” Id. Toebe says that at that point, the defendant dropped the

taser “and struck the [plaintiff] twice in the abdomen with the end of his baton in

a short, jab like motion.” Id. The defendant then began pulling the plaintiff out of

the car, and Toebe reached in and shifted the car into park. At that point, a fire

engine arrived. Id.

      Toebe says that the plaintiff was “now down on the parking lot surface and

[the defendant] was trying to control him by the shoulders and head from an

above the head, over the back position.” Id. He relates that the plaintiff was

“fighting and turning his hips and kicking his legs.” Id. Toebe says that he—

Toebe—“laid on the [plaintiff’s] midsection and tried to turn his hips so that he

was flat on the ground.” Id. He says that one of the firemen helped hold down the

plaintiff’s legs and shoulders, while another one secured the taser. Id. As more

deputies arrived, the defendant cuffed the plaintiff behind his back, and after the

stretcher was moved into position, the deputies put on the shackles and the spit

hood. Id. As the plaintiff was assisted to the stretcher and seated on it, he

continued to be verbally abusive. Id. Toebe says that the plaintiff continued to be

verbally abusive and uncooperative as everyone went into the hospital. Id.

      Witness Michael Chandler’s statement indicated that he was at the

McDonald’s that morning with his family when he noticed a man parked in the

car next to him who looked like he was sleeping. Dkt. No. 52-2. Chandler

knocked on the passenger and driver windows but got no response. Id. Chandler

went into the McDonald’s and told management, then called the Brown County

Sheriff’s Department since the man was unresponsive. Id. He explains that a few
                                      14



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 14 of 23 Document 69
minutes later, he saw a “cop car” arrive and park near the man’s car. Id.

Chandler says that he “watched the officer knock on the window and saw the

male wake up.” Id. He says the man rolled his window down and Chandler could

see the man and the officer talking. Id. Chandler relates that he turned around

for a second, and that when he turned back, he saw the officer “trying to grab the

male out of the car and the male was kicking at the officer.” Id. He says that he

saw the officer take out his taser, but that it “didn’t seem to work.” Id. Chandler

says he saw the officer wrestle with the man and saw some county rescue

workers helping the officer. Id. Chandler concludes by saying that the man was

“still very aggressive towards the officer even after the officer gained control of

him.” Id.

II.   Discussion

      A.       Summary Judgment Standard

      A party is entitled to summary judgment if he or she shows that there is no

genuine dispute as to any material fact and he or she is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). “Material facts” are those that “might affect the outcome of

the suit.” See Anderson, 477 U.S. at 248. A dispute over a “material fact” is

“genuine” if “the evidence is such that a reasonable jury could return a verdict for

the non-moving party.” Id. “[D]isputed facts that are not outcome-determinative

are not material and will not preclude summary judgment.” Montgomery v. Am.

Airlines, Inc., 626 F.3d 382, 389 (7th Cir. 2010). The court must “consider the

evidence as a whole,” de Lima Silva v. Wis. Dep’t of Corrs., 917 F.3d 546, 559 (7th
                                        15



            Case 2:17-cv-00664-PP Filed 08/12/20 Page 15 of 23 Document 69
Cir. 2019), and “view[] the record and all reasonable inferences to be drawn from

it in the light most favorable to the nonmoving party,” Laborers’ Pension Fund v.

W.R. Weis Co., Inc., 879 F.3d 760, 766 (7th Cir. 2018).

      To survive a motion for summary judgment, the non-moving party must

show that sufficient evidence exists to allow a jury to return a verdict in its favor.

Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

      B.      Excessive Force

      The court allowed the plaintiff to proceed on a claim of excessive force. Dkt.

No. 9. When an excessive force claim “arises in the context of an arrest or

investigatory stop of a free citizen, it is most properly characterized as one

invoking the protections of the Fourth Amendment, which guarantees citizens the

right ‘to be secure in their persons . . . against unreasonable . . . seizures’ of the

person.” Graham v. Connor, 490 U.S. 386, 394 (1989). See also, Alicea v.

Thomas, 815 F.3d 283, 288 (7th Cir. 2016) (citing Graham, 490 U.S. at 394 (“This

type of §1983 excessive force claim originates from the Fourth Amendment’s

protection against unreasonable seizures.”)). The court applies an objective

reasonableness test, considering the reasonableness of the force based on the

events confronting the defendant at the time and not on his subjective beliefs or

motivations. See Horton v. Pobjecky, 883 F.3d 941, 949–50 (7th Cir. 2018) (citing
                                       16



           Case 2:17-cv-00664-PP Filed 08/12/20 Page 16 of 23 Document 69
Graham, 490 U.S at 396–97, and County of Los Angeles, Cal. v. Mendez, ___ U.S.

___, 137 S. Ct. 1539, 1546–47 (2017)). This test carefully balances “the nature

and quality of the intrusion on the individual’s Fourth Amendment interests

against the countervailing governmental interests at stake.” Graham, 490 U.S at

396.

       The balance “requires careful attention to the facts and circumstances of

each particular case, including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by flight.”

Graham, 490 U.S. at 396. The court must consider “the totality of the

circumstances, including the pressures of time and duress, and the need to make

split-second decisions under intense, dangerous, uncertain, and rapidly changing

circumstances,” without resort to “hindsight’s distorting lens.” Horton, 883 F.3d

at 950 (citing Graham, 490 U.S. at 396, and Ford v. Childers, 855 F.2d 1271,

1276 (7th Cir. 1988)).

       The defendant asserts that his actions were objectively reasonable in light

of the plaintiff’s refusal to follow the defendant’s orders to step out of the car, the

defensive posture the plaintiff took while in the car and the obscenities he

repeatedly shouted at the defendant. Dkt. No. 50 at 10. The defendant recounts

the plaintiff’s odor of alcohol, the car’s sudden lurch or roll forward and the busy

conditions in the parking lot. Id. Under these conditions, the defendant contends,

he had a reasonable fear for his safety and the safety of others and reasonably

escalated his use of force in response to the increasing threat. Id. at 10–11.
                                         17



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 17 of 23 Document 69
      The declaration2 the plaintiff filed in May 2019 in response to the original

motion for summary judgment states that the plaintiff certifies under penalty of

perjury that it is true and correct, and it cites to 28 U.S.C. §1746. Dkt. No. 38 at

4. “[A] declaration under § 1746 is equivalent to an affidavit for the purposes of

summary judgment.” Owens v. Hinsley, 635 F.3d 950, 955 (7th Cir. 2011). A

party opposing summary judgment may use an affidavit or declaration to do so

      only if the affidavit (1) attests to facts of which the affiant has
      “personal knowledge”; (2) “set[s] out facts that would be admissible
      in evidence”; and (3) “show[s] that the affiant or declarant is
      competent to testify on the matters stated.” . . . Rule 56 thus
      requires a judge to scrutinize the substance of an affidavit offered in
      response to a summary-judgment motion to determine whether a
      reasonable jury could rely on the factual statements it contains.
      Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247, 252 (3d Cir. 2007).

James v. Hale, 959 F.3d 307, 315 (7th Cir. 2020).

      In the declaration, the plaintiff avers that the defendant ripped open the

door to his car, tried to drag him out of it, tasered him, hit him with a baton and

slammed him on the ground for no other reason than that the plaintiff told the

officer that if the plaintiff wasn’t being detained, he wanted to leave. Dkt. No. 38.




2 The defendant asserts that “Plaintiff’s entire opposition to the pending motion
consists of responses to Defendant’s proposed findings of fact.” Dkt. No. 59 at 3.
He says that “[e]ven if it is assumed that Plaintiff’s response to the previously-filed
motion for summary judgment is considered as part of Plaintiff’s response to the
pending motion,” the plaintiff has not established a genuine issue of material fact.
Id. The court has considered the declaration the plaintiff filed in response to the
original motion for summary judgment, because while the court struck that
original motion, it did not strike the plaintiff’s response (see dkt. no. 34) and did
not advise the plaintiff that he needed to re-file the response after the defendant
filed his second summary judgment motion.
                                           18



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 18 of 23 Document 69
      The court agrees with the defendant that many of the plaintiff’s factual

disagreements with the defendant are immaterial (as the defendant puts it, “[i]t is

acutely clear that Plaintiff is manipulating minor and inconsequential differences

in the statements in a misguided effort to create disputes of fact where none

exist,” dkt. no. 59 at 5)3. But the defendant over-simplifies the “undisputed” facts.

The defendant claims that the following facts are undisputed:

      Plaintiff was found unconscious and unresponsive in a running
      vehicle in a full, busy parking lot; the key remained in the ignition
      during the course of the interaction; [the defendant] opened the door
      to check on Plaintiff; Plaintiff took a defensive posture with his feet
      in the air as if ready to kick [the defendant]; [the defendant] believed
      Plaintiff was trying to resist efforts to stabilize the situation; [the
      defendant] repeatedly told Plaintiff he needed to exit the vehicle;
      when Plaintiff did not exit, [the defendant] and, at some point, Mr.
      Toebe, tried to secure Plaintiff’s arm and/or leg but Plaintiff
      repeatedly jerked away; [the defendant] again told Plaintiff he needed
      to exit the vehicle and warned Plaintiff that if he did not exit, [the
      defendant] would deploy his taser; due to Plaintiff’s continued
      noncompliance and resistance, [the defendant] deployed his taser
      twice but it had no effect; Plaintiff became verbally abusive toward
      [the defendant] and still refused to exit the vehicle’ due to Plaintiff’s
      continued noncompliance and resistance, [the defendant] struck
      Plaintiff twice with his baton in order to gain compliance; and the
      assistance of several people was required to gain control of Plaintiff.

Id. at 5-6.

      In fact, the plaintiff disputes that he was unresponsive. Depending on

whether one looks at his declaration or his responses to the proposed findings of



3 The plaintiff disputes whether the window of the plaintiff’s car was rolled down
before the defendant approached the vehicle, whether the defendant announced
himself as a police officer, whether the plaintiff responded verbally or by nodding
his head and when or how many times the defendant ordered the plaintiff to step
out of the vehicle. These immaterial disputes would not preclude summary
judgment. See Montgomery, 626 F.3d at 389.
                                          19



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 19 of 23 Document 69
fact, he disputes whether the parking lot was full or busy, whether he refused to

get out of the car, whether he smelled of alcohol and whether the car started to

roll away. He doesn’t agree that the defendant opened the door to “check on” him,

or that he needed stabilizing. Some of these disputes are relevant to the question

of whether the force the defendant used was reasonable. If, as the plaintiff

attests, he did nothing but ask the defendant some questions, then most of the

defendant’s actions would have been unreasonable; it would have been

unreasonable for the defendant to pull the plaintiff out of the car, taser him, use

the baton and take the plaintiff to the ground. If things happened the way the

defendant says they did—the plaintiff was not responsive (even when the

defendant shouted “police”), then did not comply with repeated commands to get

out of the car; if the car began to roll forward (as the defendant and Toebe aver); if

the plaintiff jerked away and kicked at the defendant and Toebe; and if the

plaintiff did not respond when the defendant threatened to use the taser—the

court would “carve up the incident into segments and judge each on its own

terms to see if the officer was reasonable at each stage.” Deering v. Reich, 183

F.3d 645, 652 (7th Cir. 1999) (quoting Plakas v. Drinski, 19 F.3d 1143, 1150 (7th

Cir. 1994)). The court would review each separate use of force throughout the

encounter—pulling the plaintiff out of the car, using the taser, using the baton

and eventually taking the plaintiff to ground—to determine whether each was

reasonable “at the time the force [was] applied.” Abbott v. Sangamon Cty., Ill., 705

F.3d 706, 724 (7th Cir. 2013).


                                         20



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 20 of 23 Document 69
      The plaintiff’s version of events strains credulity. It does not square with

Toebe’s account or with Chandler’s. Parts of his declaration contradict his own

responses to the defendant’s proposed findings of fact. But “district courts

presiding over summary judgment proceedings may not ‘weigh conflicting

evidence,’ [In re] High Fructose Corn Syrup [Antitrust Litig.,] 295 F.3d [651], 655

[7th Cir. 2006], or make credibility determinations, see Washington v. Haupert,

481 F.3d 543, 550 (7th Cir. 2007) . . . .” Omnicare, Inc. v. UnitedHealth Group,

Inc., 629 F.3d 697, 704 (7th Cir. 2011). The affidavit attests to facts of which the

plaintiff would have personal knowledge—what happened in the car that morning

at the McDonald’s. It sets out facts that would be admissible in evidence—the

plaintiff’s version of events. And it shows that the plaintiff is competent to testify

to the matters stated—he was there, and observed what happened with his own

eyes. And as noted, the court must view all reasonable inferences drawn from the

evidence in the light most favorable to the nonmoving party—the plaintiff.

      Because the defendant’s sworn version of the events and the plaintiff’s

sworn version differ in material respects, and because determining which of those

versions to believe is the job of a jury, the defendant is not entitled to summary

judgment as a matter of law.

      C.      Qualified Immunity

      The defendant argues that he is entitled to qualified immunity. Dkt. No. 50

at 12-14.

      Under the doctrine of qualified immunity, government officials are
      liable for civil damages—and subjected to suit in the first place—
      only when their conduct violated “clearly established statutory or
                                        21



           Case 2:17-cv-00664-PP Filed 08/12/20 Page 21 of 23 Document 69
      constitutional rights of which a reasonable person would have
      known.” Pearson v. Callahan, 555 U.S. 223, 231 . . . (2009) (quoting
      Harlaw v. Fitzgerald, 457 U.S. 800, 818 . . . (1982)). Whether an
      official is entitled to qualified immunity on a motion for summary
      judgment turns on whether the plaintiff has both (1) alleged that the
      official committed acts violating a clearly established right and (2)
      adduced “evidence sufficient to create a genuine issue as to whether
      the [official] in fact committed those acts.” Mitchell v. Forsyth, 472
      U.S. 511, 526 . . . (1985)

Balsewicz v. Pawlyk, 963 F.3d 650, 656 (7th Cir. June 26, 2020).

      The court has determined that the plaintiff has established some genuine

disputes regarding facts material to whether the levels of force the defendant

used were reasonable. The question, then, is whether the plaintiff’s version of

events, if true, involved conduct that violated a clearly established right. In other

words, the court looks at “whether the [defendant] had fair notice that [his]

conduct was unlawful.” Id. at 656-57 (quoting Kisela v. Hughes, ___ U.S. __, 138

S. Ct. 1148, 1152 (2018)).

      It has long been established law that an officer who uses more force than is

reasonably necessary based on the totality of the facts and circumstances known

to the officer at the time the force is applied violates the Constitution. Abbott v.

Sangamon Cty., Ill., 705 F.3d 706, 724 (7th Cir. 2013) (citing cases). The plaintiff

had a clearly established right not to be subjected to more force than was

required by the circumstances. There are factual disputes about how much force

was required—the plaintiff implies that no force was required because he did

nothing but wake up to find the defendant looking at him, ask the defendant

what the defendant wanted and then defend himself and protest an unprovoked

attack, while the defendant describes a gradual escalation of force as the plaintiff
                                        22



         Case 2:17-cv-00664-PP Filed 08/12/20 Page 22 of 23 Document 69
went from unresponsive to belligerent to combative, resistant and abusive. But

the question when considering qualified immunity is whether, if the disputes of

material fact are resolved in the plaintiff’s favor, the defendant’s actions violated

the plaintiff’s rights under the Constitution. The answer to that question is yes,

which means that the defendant is not protected by qualified immunity.

III.   Conclusion

       The court DENIES the defendant’s motion for summary judgment. Dkt.

No. 49.

       More than once, the plaintiff has asked the court to appoint counsel to

represent him. Dkt. Nos. 8, 20, 36. The court now will attempt to recruit counsel

to represent the plaintiff. The plaintiff need do nothing more at this point. Once

counsel has been recruited, the court will send the plaintiff a form to sign and

return if he wishes to proceed with the recruited counsel.

       Dated in Milwaukee, Wisconsin this 12th day of August, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          23



          Case 2:17-cv-00664-PP Filed 08/12/20 Page 23 of 23 Document 69
